SAMUEL, Judge.
This case arises out of the same intersec-tional collision involved in the matter entitled “Mrs. Marcelle Ball, et al. versus Marquette Casualty Company and Clifford Wormser, Sr.”, No. 1,712 of our docket. The two cases were consolidated for trial in the district court which rendered separate judgments in each. We have this day handed down an opinion and decree in the consolidated case.
Plaintiff, as the subrogated property damage insurer of Mrs. Ball, instituted this suit for $1,342.87 against Marquette Casualty Company, the liability insurer of the Worm-ser car, which amount plaintiff alleges it was required to pay for damages to the Ball automobile under its policy insuring that vehicle for property damages exceeding $50. The defendant answered denying negligence on the part of its driver and, alternatively, pleading contributory negligence on the part of plaintiff’s driver. Defendant has appealed from a judgment in favor of plaintiff as prayed.
Subsequent to the argument and submission of this case in this court, by judgment in the matter entitled “Dudley A. Guglielmo, Commissioner of Insurance, State of Louisiana vs. Marquette Casualty Company”, No. 104,820 of the docket of the 19th Judicial District Court in and for the Parish of East Baton Rouge, and under the authority of LSA-R.S. 22:733 and 734, the defendant Marquette Casualty Company was placed in rehabilitation; Dudley A. Guglielmo, Commissioner of Insurance of the State of Louisiana, was named as re-habilitator; and an injunction was issued prohibiting the bringing or further prosecuting of any action against said company. The Commissioner of Insurance, as re-*869habilitator of Marquette Casualty Company, has filed a motion in this court seeking a stay of all further proceedings in this cause against Marquette. Accordingly, we follow the prior jurisprudence and stay all proceedings on this appeal. Benenate v. Brooks, La.App., 95 So.2d 757; Scott v. Baton Rouge Bus Co., La.App. 118 So.2d 486.
For the reasons assigned, the motion to stay further proceedings against the defendant Marquette Casualty Company is granted and all proceedings on this appeal are stayed.
Motion granted; proceedings on appeal stayed.